Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00032-CR

                                   Sebastian GARCIA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR4903
                         Honorable Philip Kazen, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 5, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice